         Case 1:20-cr-00071-PKC Document 27
                                         26 Filed 06/29/20 Page 1 of 1




June 29, 2020                                  Application Granted.

By ECF
                                               SO ORDERED.
Honorable P. Kevin Castel
United States District Judge
Southern District of New York                                                        6/29/2020

Re: United States v. David Palma, 20 Cr. 71 (PKC)

Dear Judge Castel:

     I write to respectfully request that the Court modify David Palma’s bail conditions by
removing the requirement of electronic monitoring (currently enforced by GPS). Both the
Government and Pretrial Services consent to this request. Mr. Palma has been fully compliant
with all bail conditions since his arrest on November 27, 2019.

     Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Emily A. Johnson, Esq. (Assistant United States Attorney)
    Bernisa Mejia (Pretrial Services)
